472 F.2d 1382
Jack G. FAVOR, Petitioner-Appellee,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellant.
No. 72-2389.
United States Court of Appeals,Fifth Circuit.
March 1, 1973.

William J. Guste, Jr., Atty. Gen., Walter L. Smith, Jr., Jack E. Yelverton, John W. Sinquefield, Baton Rogue, La., for respondent-appellant.
James B. Wells, Bossier City, La., for petitioner-appellee.
Before JOHN R. BROWN, Chief Judge, and WISDOM and AINSWORTH, Circuit Judges.
PER CURIAM:


1
On the authority of Anderson v. Beto, 5 Cir., 1972, 469 F.2d 1076, Dixon v. Beto, 5 Cir., 1973, 472 F.2d 598 [1973] the District Court's grant of Habeas Corpus, 348 F. Supp. 423, is reversed and the case remanded for appropriate hearing by the Federal District Court.


2
Reversed and remanded.